OLD MUTUAL FUNDS I Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual Asset Allocation Growth Portfolio Supplement dated October 23, 2009 to the Prospectus dated November 19, 2008, as supplemented This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Underlying Funds The section of the Prospectus entitled “About the Asset Allocation Portfolios – Investment Objectives and Principal Investment Strategies – What is each Asset Allocation Portfolio’s principal investment strategy?” is amended by replacing the third paragraph in the section in its entirety with the following: Based upon the analysis described in the section of this Prospectus entitled “Other Information about the Asset Allocation Portfolios,” each Asset Allocation Portfolio expects to invest 0-45% of its assets in each of the following underlying funds: Old Mutual Analytic Fund Old Mutual Analytic Global Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual China Fund Old Mutual Columbus Circle Technology and Communications Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Growth Fund Old Mutual Heitman Global Real Estate Securities Fund Old Mutual Heitman REIT Fund Old Mutual International Bond Fund Old Mutual International Equity Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Funds distributed byOld
